DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "gaze detection portion, an image acquisition portion, a driver information acquisition portion, generation portion and a determination portion" in claim 1 and "an alert portion" in claim 3. Examiner interpreted those limitation above as hardware driven by the software as illustrated in paragraph 31-34 and figures 3-4 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Emery (Reg. No. 55154) on April 21, 2022.
Amendment to the claims:
Claim 1. (currently amended): A driving assistance apparatus comprising: a gaze detection portion detecting a gaze distribution of a driver for a vehicle; an image acquisition portion acquiring a captured image from an imaging device that captures an image in surroundings of the vehicle; a driver information acquisition portion acquiring driver information that allows identification of the a driver from a plurality of potential drivers for the vehicle; a generation portion generating a personalized saliency map based on the captured image and the driver information for each of the plurality of drivers, the personalized saliency map the driver looks.

Claim 4. (currently amended): The driving assistance apparatus according to claim 3, wherein the driver information acquisition portion acquires the driver information including driving skill of the driver, the generation portion generates the personalized saliency map that differs depending on the driving skill of the driver based on the captured image and the driver information, and the determination portion determines the driving skill of the the driving skill of the driver.
Allowable Subject Matter
1.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A driving assistance apparatus comprising: a gaze detection portion detecting a gaze distribution of a driver for a vehicle; an image acquisition portion acquiring a captured image from an imaging device that captures an image in surroundings of the vehicle; a driver information acquisition portion acquiring driver information that allows identification of the a driver from a plurality of potential drivers for the vehicle; a generation portion generating a personalized saliency map based on the captured image and the driver information for each of the plurality of drivers, the personalized saliency map the driver looks.".
Prior arts of record fail to disclose “A driving assistance apparatus comprising: a gaze detection portion detecting a gaze distribution of a driver for a vehicle; an image acquisition portion acquiring a captured image from an imaging device that captures an image in surroundings of the vehicle; a driver information acquisition portion acquiring driver information that allows identification of the a driver from a plurality of potential drivers for the vehicle; a generation portion generating a personalized saliency map based on the captured image and the driver information for each of the plurality of drivers, the personalized saliency map image and that differs the driver looks.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-12 depend on and further limit of independent claim 1, therefore claims 2-12 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683